             Case 5:20-cv-01374-SVK Document 10-5 Filed 05/14/20 Page 1 of 2




 1
     Daniel C. Fleming, Esq. (SBN 314283)
 2   WONG FLEMING
     821 Alexander Road, Suite 200
 3   Princeton, NJ 08540
     Phone: (609) 951-9520
 4
     Fax: (609) 951-0270
 5   dfleming@wongfleming.com
     Attorneys for Plaintiff KeyBank National Association, successor by merger to Key Equipment
 6   Finance, Inc.
 7

 8                              UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA
10
                                          SAN JOSE DIVISION
11
      KEYBANK NATIONAL ASSOCIATION,
12
      successor by merger to Key Equipment               Case No. 20-cv-01374-SVK
13    Finance, Inc.,
14                          Plaintiff,
                                                         [PROPOSED] ORDER GRANTING
15
               v.                                        PLAINTIFF’S EX PARTE
16                                                       APPLICATION FOR ALTERNATE
      MEDINA TOURS & CHARTERS, INC.,                     SERVICE AND EXTENSION OF
17    FERNANDO MEDINA, and SALVADOR                      TIME FOR SERVICE OF PROCESS
18    MEDINA,

19                          Defendants.
20

21          THIS MATTER having been presented on Ex Parte Application by Wong Fleming,

22   attorneys for Plaintiff KeyBank National Association, successor by merger to Key Equipment
23
     Finance, Inc., (“Plaintiff”), for the entry of an order permitting alternate service and extending
24
     time to serve Defendants Medina Tours & Charters, Inc., Fernando Medina and Salvador Medina,
25
     and the Court having read and considered the papers presented, including the Declaration of Daniel
26

27   C. Fleming; and for good cause shown:

28
                                                     1
       ORDER GRANTING PLAINTIFF’S EX PARTE APPLICATION FOR ALTERNATE
           SERVICE AND EXTENSION OF TIME FOR SERVICE OF PROCESS
              Case 5:20-cv-01374-SVK Document 10-5 Filed 05/14/20 Page 2 of 2




 1           IT IS ON THIS ________ day of _________________________, 2020:
 2           ORDERED that the time in which Plaintiff may serve the Defendants is extended the
 3
     deadline within which the Defendants must be served by thirty (30) days up to and including June
 4
     24, 2020; and it is further
 5
             ORDERED that Plaintiff may effectuate service upon Defendants Medina Tours and
 6
     Charters, Inc., Fernando Medina, and Salvador Medina (“Defendants”) by posting notice of this
 7
     action to the front door or at such other door as appears to be the main entrance at Defendants’ last
 8
     known address, and by mailing notice of this action to Defendants via first-class and certified,
 9
     return receipt requested mail to each of the addresses as follows:
10

11           Medina Tours & Charters, Inc.
             c/o Salvador Medina, Registered Agent
12
             1658 Los Suenos Avenue
13           San Jose, California 95116

14           Fernando Medina
             2569 E Trimble Road
15
             San Jose, California 95132
16
             Salvador Medina
17           1658 Los Suenos Avenue
             San Jose, California 95116
18
     and it is further
19

20
             ORDERED that the Plaintiff shall file proof of service of Defendants no later than

21   _________________, 2020; and it is further

22           ORDERED that Plaintiff serve a copy of this Order upon Defendants contemporaneously
23   with service of the Summons and Complaint.
24

25                                                 ____________________________________
                                                   Hon.
26

27

28
                                                      2
       ORDER GRANTING PLAINTIFF’S EX PARTE APPLICATION FOR ALTERNATE
           SERVICE AND EXTENSION OF TIME FOR SERVICE OF PROCESS
